IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 1999-CA-01126-SCT
UNIVERSITY OF MISSISSIPPI MEDICAL CENTER, THE STATE OF MISSISSIPPI AND
BOARD OF TRUSTEES OF STATE INSTITUTIONS OF HIGHER LEARNING
v.
CHRISTOPHER W. HUGHES AND ERIC BEASLEY

DATE OF JUDGMENT:                                06/02/1999
TRIAL JUDGE:                                     HON. DENISE OWENS
COURT FROM WHICH APPEALED:                       HINDS COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANTS:                        OFFICE OF THE ATTORNEY GENERAL
                                                 BY: ED DAVIS NOBLE, JR.
                                                      ROBERT G. JENKINS
                                                 CHARLES T. RUBISOFF
ATTORNEYS FOR APPELLEES:                         MICHAEL L. KNAPP
                                                 MARC E. BRAND
NATURE OF THE CASE:                              CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                                     REVERSED AND RENDERED-08/24/2000
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                  9/15/2000



     BEFORE PRATHER, C.J., SMITH AND DIAZ, JJ.

     SMITH, JUSTICE, FOR THE COURT:


                                    STATEMENT OF THE CASE

¶1. Christopher W. Hughes and Eric Beasley, former medical students at the University of Mississippi
Medical Center ("the University"), failed to pass Step One of the United States Medical Licensing
Examination ("USMLE"). University guidelines state that if a student does not pass this examination in three
attempts, the student will be dismissed from medical school. Pursuant to these guidelines, Hughes and
Beasley were dismissed from the University. Hughes brought the present action for an injunction in the
Hinds County Chancery Court, and Beasley intervened as a plaintiff. Chancellor Denise Owens ordered the
University to readmit Hughes and Beasley so that they might afforded one more opportunity to take the
examination. The University appeals this determination.

                                       STATEMENT OF FACTS

¶2. Christopher W. Hughes enrolled in the School of Medicine at UMMC in 1992. At that time, according
to the academic guidelines of the School of Medicine, in order to proceed in medical school and ultimately
to receive a doctor of medicine degree from the University, a student had to maintain an overall average of
75. At the time Hughes enrolled in medical school in 1992, the Federation of State Medical Boards and the
National Board of Medical Examiners required a student to pass the USMLE in order to be licensed. In
1992, the USMLE was not a requirement for promotion in the School of Medicine or for receipt of the
doctor of medicine degree.

¶3. The USMLE is given in three parts, known as Step 1, Step 2, and Step 3. In September 1993, when
Hughes was beginning his sophomore year, the Executive Faculty of the School of Medicine met to
consider the recommendation of the Curriculum Committee that the USMLE Step 1 be required for
promotion to the junior year. This is a requirement set by the majority of medical schools nationwide. The
Executive Faculty passed the recommendation unanimously on September 28, 1993.

¶4. Dr. Lincoln Arceneaux, associate dean of student affairs for the School of Medicine, testified regarding
the basis for this decision. He explained that the Federation of State Medical Boards and the National
Board of Medical Examiners require a student to pass the USMLE to become licensed. The State Board
of Medical Licensure requires that in order to begin residency training in Mississippi, a student must have
passed Step 1 and Step 2 of the USMLE and must have received the doctor of medicine degree. Dr.
Arceneaux stated that the School of Medicine adopted the requirement that a student pass Step 1 for
promotion to the junior year and the requirement that a student pass Step 2 prior to certification for the
M.D. degree so an individual who received an M.D. degree from UMC would be qualified for entry into
residency training in Mississippi. The requirement went into effect in June 1994.

¶5. On September 29, 1993, Dr. Arceneaux wrote a memorandum to sophomore students explaining the
change in requirements. The memo stated:

     Following action by the Executive Faculty of the University of Mississippi School of Medicine on
     September 28, 1993, sophomore medical students 1993-94 are required to take the USMLE Step I
     in June, 1994 and pass this examination as an additional requirement for promotion to the junior
     medical year.

     Sophomore medical students 1993-94 who have fulfilled all other requirements for promotion, but
     who fail the June, 1994 USMLE Step I, may be allowed to enroll on a contingent basis for the first
     junior medical block beginning August/September, 1994; however, such a student will be required to
     repeat and pass the Step I examination in September, 1994 in order to continue with the junior year in
     1994-95. Any such student who fails the repeat USMLE Step I in September, 1994 must repeat and
     pass the Step I examination in June, 1995 in order to be promoted to the M-3 year for 1995-96.

¶6. Upon completion of his sophomore year, Hughes failed to pass both the June 1994 Step 1 examination
as well as the September 1994 Step 1 examination. After Hughes failed his second attempt at the
examination, the Executive Faculty recommended that he either undertake a self-study program, with Step
1 in June 1995 serving as the final exam for the self-study program or, alternatively, that Hughes be placed
on a leave of absence until the June 1995 exam. Hughes chose to participate in the self-study program. On
March 29, 1995, Dr. Arceneaux sent another memorandum to all medical students which included the
requirement passed by the Executive Faculty. It stated as follows:

     On March 28, 1995, the Executive Faculty of the University of Mississippi School of Medicine
     approved the updated Standards for Scholastic Performance as shown in bold print below:
      STANDARDS FOR SCHOLASTIC PERFORMANCE - To be eligible for promotion, a student
      must achieve a grade of not less than 70.0 in each course, have no grade with an F designation which
      indicates a deficiency in a specific portion of a course, and have a weighted average of 75.0 or higher.
      Sophomore students must also pass Step 1 of the United States Medical Licensing Examination
      (USMLE) to be eligible for promotion to the junior year. Senior students must also have passed
      USMLE Step 2 to be eligible for graduation.

      *****

      Sophomore students, satisfactorily completing all course work for the second (M2) year may begin
      the junior year on a contingent basis pending receipt of the results of their USMLE Step 1. Students
      who fail the Step 1 examination may not continue with the junior year nor receive credit for any junior
      course work already begun; such students will be placed on leave of absence for a period not to
      exceed one year during which they must pass the USMLE Step 1. Students who pass the Step 1
      examination during this period qualify for promotion to the junior year; those who have not passed will
      be dismissed from the School of Medicine.

      *****

¶7. Hughes did not pass the June 1995, Step 1 examination, his third attempt. Hughes was notified of his
dismissal from medical school by letter dated August 9, 1995. He appealed his dismissal in September
1995 to the Executive Faculty, and his dismissal was sustained. Dr. Arceneaux testified that Hughes would
have been promoted to his junior year if he had passed Step 1, despite the fact that his course grades were
marginal.(1) Dr. Arceneaux also stated that the USMLE composite committee recommends that a student
be allowed to take the examination up to six times.

¶8. Hughes filed a Complaint for Injunction and Other Relief against UMC and the Board of Trustees of
State Institutions of Higher Learning (hereinafter collectively referred to as "the University") in the Chancery
Court of Hinds County , First Judicial District, on June 19, 1996. Hughes did not request damages. Hughes
asserted that the action taken by the University constituted a breach of contract and violated both his due
process and equal protection rights.

¶9. Following to a bench trial, the chancellor found that Hughes had a vested contract with the University
and that in changing the standards required to maintain Hughes' medical course, the University acted in an
arbitrary and capricious manner. On April 11, 1997, the chancellor ordered the University "to clear Mr.
Hughes so that he can sit for the USMLE Step I test at the next available sitting." Hughes filed a Motion for
Clarification on July 1, 1997.

¶10. On October 28, 1997, Eric Beasley filed a Motion to Intervene in the action. In his petition, Beasley
stated that he, like Hughes, was admitted to UMC in 1992. He repeated his freshman year and completed
his sophomore year in 1995. Beasley, like Hughes, failed the USMLE Step 1 three times. The chancellor
granted Beasley's Motion to Intervene on December 24, 1997. Such are all the facts in the record
regarding Beasley. Beasley has not filed a brief for purposes of this appeal. Beasley urged the chancery
court that his claim is identical to that of Hughes. Thus, for simplicity's sake, Hughes and Beasley will
hereafter be referred collectively to as "Hughes."

¶11. The chancellor held a hearing on the Motion for Clarification on May 12, 1999. At the hearing, the
testimony showed that, in order to qualify to take the USMLE, a student must be officially enrolled in a
medical school. The chancellor entered judgment on June 4, 1999, and ordered the School of Medicine to
readmit Hughes and Beasley, commencing in June 1999, so that they might satisfy the enrollment
requirement for sitting for the USMLE for the purpose of affording them one additional opportunity to take
the examination. The chancellor stated that the University's requirements for progressing to the junior year
shall not be disturbed.

¶12. The University filed a motion for stay of the chancery court's judgment and supersedeas pending
appeal on June 16, 1999. Because notice of the final judgment of the court to UMC was delayed until June
16, 1999, the chancery court granted the motion for stay and supersedeas. The University filed a notice of
appeal on June 24, 1999. The University raises the following issues:

     I. WHETHER THE CHANCERY COURT ERRED IN DETERMINING THAT THE
     PLAINTIFFS ESTABLISHED A CONSTITUTIONALLY PROTECTED INTEREST IN A
     CONTINUED STATUS AS STUDENTS IN GOOD STANDING.

     II. WHETHER THE CHANCERY COURT ERRED IN DETERMINING THAT THE
     PLAINTIFFS WERE TREATED DIFFERENTLY THAN OTHER MEMBERS OF THEIR
     CLASS BY THE ACTION COMPLAINED OF.

                                        STANDARD OF REVIEW

¶13. This case involves no dispute of fact. For questions of law, this Court conducts a de novo review of a
chancellor's decision. Consolidated Pipe & Supply Co. v. Colter, 735 So. 2d 958, 961 (Miss. 1999)
(citing Harrison County v. City of Gulfport, 557 So. 2d 780, 784 (Miss.1990); Cole v. National Life
Ins. Co., 549 So. 2d 1301, 1303 (Miss.1989)). The dispute at hand arises in an academic context where
judicial intervention in any form should be undertaken only with the greatest reluctance. Regents v. Ewing,
474 U.S. 214, 226, 106 S. Ct. 507, 514, 88 L. Ed. 2d 523 (1985) (declaring courts unsuited "to evaluate
the substance of the multitude of academic decisions that are made daily by faculty members of public
educational institutions"). This is the case especially regarding degree requirements in the health care field
when the conferral of a degree places the school's imprimatur upon the student as qualified to pursue his
chosen profession. Jansen v. Emory Univ., 440 F. Supp. 1060, 1062-63 (N.D. Ga. 1977), aff'd, 579
F.2d 45 (5th Cir. 1978).

                                         DISCUSSION OF LAW

     I. WHETHER THE CHANCERY COURT ERRED IN DETERMINING THAT THE
     PLAINTIFFS ESTABLISHED A CONSTITUTIONALLY PROTECTED INTEREST IN A
     CONTINUED STATUS AS STUDENTS IN GOOD STANDING.

¶14. As a preliminary matter, there is ambiguity in the chancellor's opinion regarding the basis on which the
chancellor found Hughes's claim meritorious. In his complaint, Hughes based his action on three separate
theories. Hughes alleged that his dismissal violated his due process and equal protection rights under the
Fifth and Fourteenth Amendments of the United States Constitution and corresponding amendments of the
state constitution. Hughes also claimed that the University's action constituted a breach of contract.

¶15. The chancellor found as follows:
      There are a number of cases which seem to suggest that an academic institution has the unfettered
      right to modify its graduation requirements. . . . ....

      However, it is grossly unfair to accept the proposition that an institution such as UMC has the
      unfettered liberty to modify graduation requirements well into the medical course. While respecting the
      long-accepted right of an academic institution to manage its academic affairs, the Court must note that
      in this case, the reliance interest of Mr. Hughes to be governed in his course progress as set out in the
      catalog then in force at the time of his admission was breached.

      Had Mr. Hughes known in advance that UMC would limit the number of times a student could sit for
      the USMLE, he would have utilized his available chances more effectively. Here, UMC changes the
      rules mid-stream, and materially altered the standards Mr. Hughes thought he needed to maintain in
      his medical school course. This radical change of requirements is unreasonable and should not stand.

      Mr. Hughes' argument that he had a vested contract with UMC should prevail. In accord with the
      prevailing law, UMC has every right to modify its academic regulations. But those modifications must
      be exercised within the framework of the law and must never be arbitrary or capricious. . . .

      The Court has reviewed the testimony and the exhibits from the parties and has concluded that the
      claim by Mr. Hughes has merit. UMC is herewith ordered to clear Mr. Hughes so that he can sit for
      the USMLE Step I test at the next available sitting. This will at least protect Mr. Hughes' reliance
      interest, which is founded on the policies announced in the catalog which was in effect at the time of
      his admission.

¶16. Clearly, the chancellor found merit to Hughes's contract claim. However, it also appears that the
chancellor found Hughes's right to substantive due process to have been violated by the University's actions,
hence the discussion of arbitrary and capricious action on the part of the University. This lack of clarity in
the chancellor's opinion is magnified by the fact that the chancellor cited Article 17 of the Mississippi
Constitution in her opinion. There is no such article. One can only surmise that the chancellor intended to
cite to either Article 3, § 14 regarding due process or possibly Article 3, § 16 regarding the impairment of
contracts. Surely the chancellor did not intend to cite to Article 3, § 17 which deals with the taking of
property for public use. Perhaps it is best to characterize the chancellor's finding as that of the district court
in Regents v. Ewing, that is, the finding that Hughes had an implied contract right to continued enrollment
free from arbitrary interference, which was breached by the University in violation of Hughes's due process
rights. Ewing, 474 U.S. at 221, 106 S.Ct. at 511.

¶17. The lack of clarity in the chancellor's opinion apparently confused the University as well. In its
argument to this Court, the University addresses the equal protection claim as well as the due process claim.
The equal protection issue need not be reached by this Court as there is simply nothing in the chancellor's
opinion to indicate that this issue was considered, or much less that it constituted a basis of the judgment
rendered by the chancery court. The only other issue raised by the University on appeal is the question of
whether the students had a constitutionally protected interest in continued enrollment at the University.
Nevertheless, within the University's discussion of the due process issue, the University addresses the
question of whether a contract existed between Hughes and the University. The existence of a contract
goes, in essence, to both the due process issue as well as the contract issue. Therefore, the two will be here
separately discussed, though the University combines the issues in its argument. Both are issues of first
impression for this Court.
                                          A. CONTRACT CLAIM

¶18. Hughes contends that the University catalog constitutes a contract between the University and its
students. Hughes alleges that, according to this contract, he was to receive a doctor of medicine degree if he
paid his tuition and satisfied the academic requirements found in the school's catalog at the time of his
enrollment. Because there was no requirement in the catalog that students must pass the USMLE in order
to achieve the doctor of medicine degree at the time Hughes enrolled at UMC, Hughes maintains that the
University breached this contract by requiring that he pass the USMLE within three attempts in order to
receive the degree. Hughes does not question the validity of this requirement, but instead argues that the fact
that it was applied to him was in violation of his contractual relationship with the school. The University
argues that no contract existed between Hughes and the University.

¶19. There is little Mississippi law defining the relationship between the university and the student. The Fifth
Circuit endorsed the deferential standard of review, discussed above, regarding a university's application of
academic standards in Davis v. Mann, 882 F.2d 967 (5th Cir. 1989), a case in which a former dental
resident brought an action against UMC challenging his termination from the residency program. Davis is
not particularly helpful in evaluating the issue at hand, however, because the resident's suit in Davis was
based on his employment contract with the University, not on the contractual student-university relationship
alleged here by Hughes.

¶20. Numerous other jurisdictions have addressed this issue. There appears to be little doubt among these
jurisdictions that the student-university relationship is contractual in nature and that the terms of the contract
may be derived from a student handbook, catalog, or other statement of university policy. See, e.g. Ross v.
Creighton Univ., 957 F.2d 410 (7th Cir. 1992); Doherty v. Southern College of Optometry, 862
F.2d 570 (6th Cir. 1988); Corso v. Creighton Univ., 731 F.2d 529 (8th Cir. 1984); Mahavongsanan
v. Hall, 529 F.2d 448 (5th Cir. 1976); Abbariao v. Hamline Univ. Sch. of Law, 258 N.W.2d 108
(Minn. 1977); Bleicher v. University of Cincinnati College of Med., 604 N.E.2d 783 (Ohio Ct. App.
1992); University of Texas Health Science Ctr. at Houston v. Babb, 646 S.W.2d 502 (Tex. Ct.
App. 1982). In many instances, elements of the law of contracts have been applied to the student-university
relationship, but rigid importation of the contractual doctrine has been rejected. See, e.g., Corso v.
Creighton Univ., 731 F.2d 529, 531 (8th Cir. 1984); Lyons v. Salve Regina College, 565 F.2d 200,
202 (1st Cir. 1977); Mahavongsanan v. Hall, 529 F.2d 448, 450 (5th Cir. 1976); Slaughter v.
Brigham Young Univ., 514 F.2d 622, 626 (10th Cir. 1975).

¶21. In Mahavongsanan, a graduate student sued Georgia State University, asserting a deprivation of her
civil rights by the university's arbitrary and capricious refusal to award her a master's degree in education.
She claimed denial of procedural and substantive due process, and breach of contract. The student had
twice failed to pass a comprehensive examination required for graduation. The student alleged that the
university breached its contract with her by requiring her to take the comprehensive examination to
graduate, which was not a requirement when she enrolled. The court held that the student's contract claim
was without merit "because of the wide latitude and discretion afforded by the courts to educational
institutions in framing their academic degree requirements." Id. at 450. The court explained:

      Implicit in the student's contract with the university upon matriculation is the student's agreement to
      comply with the university's rules and regulations, which the university is entitled to modify so as to
      properly exercise its educational responsibility. The appellees' claim of a binding, absolute
      unchangeable contract is particularly anomalous in the context of training professional teachers in post
      graduate level work

Id. (citing Foley v. Benedict, 55 S.W.2d 805, 810 (Tex. Comm'n App.1932)).




¶22. The United States District Court for the Middle District of Alabama in Hammond v. Auburn Univ.,
669 F. Supp. 1555 (M.D. Ala. 1987), aff'd mem. 858 F.2d 744 (11th Cir. 1988), reached a similar
conclusion. In Hammond, a student brought a breach of contract action against the university when the
university changed the degree requirements two years into the student's course work. When the student
entered Auburn in 1982, the bulletin stated that a student must maintain a cumulative average of 2.00 on all
work attempted at the university. In 1984, the university changed the academic requirements to mandate
that students maintain a 2.00 average on all work attempted in the student's particular major together with
the original requirement that a 2.00 cumulative average on all courses attempted at the university be
maintained. The change was to become effective one year later in 1985. The court stated:

      Without finding specifically that the plaintiff had a binding contract with Auburn, this Court will
      assume, arguendo, that some sort of educational contract existed. . . . The law in this circuit is clear
      regarding breach of contract claims similar to the plaintiff's herein. Implicit in a student's educational
      contract with the University is the duty of the student to comply with the University's rules and
      regulations which the University can modify "so as to properly exercise its educational
      responsibilities." Mahavongsanan, 529 F.2d at 450.

669 F. Supp. at 1562. The court also noted that the bulletin expressly stated that the university reserved the
right to make changes in the curricula which would govern formerly enrolled students. Id. Arguably,
however, the court would have reached the same result even absent the express provision in the bulletin.
Again, the court stated that the university's right to modify educational requirements is implicit in its contract
with students. The fact that there was apparently no such provision in the university bulletin in
Mahavongsanan did not prevent the Fifth Circuit from finding such a right implicit in all student-university
contracts. For similar cases reaching like results, see Doherty v. Southern College of Optometry, 862
F.2d 570, 577 (6th Cir. 1988) (finding implied right to change academic degree requirements if changes are
not arbitrary or capricious); Easley v. University of Michigan Bd. of Regents, 627 F. Supp. 580 (E.D.
Mich. 1986) (university has an inherent right to modify degree requirements).

¶23. It is the conclusion of this Court, in keeping with the law of sister jurisdictions, that while the student-
university relationship is contractual in nature, implicit in the university's general "contract" with its students is
a right to change the university's academic degree requirements if such changes are not arbitrary or
capricious. Mahavongsanan, 529 F.2d at 450. This conclusion is reached particularly in light of the great
reluctance, expressed by numerous courts, including the United States Supreme Court, to intervene in the
academic context. See Ewing, 474 U.S. at 226, 106 S.Ct. at 514. A strict view of contract law -- that it is
a breach of contract for the University to modify its degree requirements in any instance after a student has
enrolled -- is rejected. Such a rule would interfere unnecessarily in the University's discretion to manage its
academic affairs. Moreover, a strict view of the parties' relationship would require the conclusion that a new
contract was formed each semester when Hughes paid his tuition. The protection afforded students comes
from an implied contract right to continued free enrollment free from arbitrary interference - the protection
afforded by the due process clause.

                                             B. DUE PROCESS

¶24. Hughes contends that his dismissal from the University violates his right to due process under the Fifth
and Fourteenth Amendments of the United States Constitution and corresponding amendments of the
Mississippi Constitution. Hughes does not allege that he was denied procedural due process by the
University. Rather, he contends that the University's alleged breach of his contractual rights resulted in due
process violations. Thus, his claim is one of substantive due process.

¶25. The conceptual analysis involved in a claim of substantive due process as follows: "The conceptual
essence of 'substantive' due process is the notion that the Due Process Clause - in addition to setting
procedural minimal for deprivations of life, liberty, or property - bars outright 'certain government actions
regardless of the fairness of the procedures used to implement them.'" Hall v. Board of Trustees of State
Inst. of Higher Learning, 712 So. 2d 312, 318 (Miss. 1998) (quoting Brennan v. Stewart, 834 F.2d
1248, 1255 (5th Cir. 1988); Daniels v. Williams, 474 U.S. 327, 331, 106 S. Ct. 662, 665, 88 L. Ed. 2d
662 (1986)). In order to prevail on a substantive due process claim, a plaintiff must show that the
government's deprivation of a property interest was arbitrary or not reasonably related to a legitimate
governmental interest." Hall, 712 So. 2d at 319 (citing Williams v. Texas Tech Univ. Health Sciences
Ctr., 6 F.3d 290, 294 (5th Cir. 1993)). Thus, substantive due process analysis is not necessary unless
Hughes had a protected property interest.(2)

      1. PROPERTY INTEREST

¶26. Hughes argues that he was unlawfully deprived of an education under a valid property right in contract.
The federal Constitution does not create property interests. Board of Regents v. Roth, 408 U.S. 564,
577, 92 S. Ct. 2701, 2709 (1972). Rather, property interests are creatures of state law. Id. The protected
property interest found by the court below derives from Hughes's alleged state law contract right to
continued enrollment free from arbitrary dismissal. This Court has stated that a contract right constitutes an
enforceable property interest. Wicks v. Mississippi Valley State Univ., 536 So. 2d 20, 23 (Miss. 1988)
.

¶27. Although state law creates the property interest, it is federal constitutional law which determines
whether that property interest rises to the level of a constitutionally protected interest. Memphis Light,
Gas & Water Div'n v. Craft, 436 U.S. 1, 9, 98 S. Ct. 1554, 1560, 56 L. Ed. 2d 30 (1978); Board of
Regents v. Roth, 408 U.S. at 577, 92 S.Ct. at 2709, 33 L. Ed. 2d 548 (1972); Perry v. Sindermann,
408 U.S. 593, 602, 92 S. Ct. 2694, 2700, 33 L. Ed. 2d 570 (1972). In Board of Regents v. Roth, the
Supreme Court set out its most definitive statement of "property" for purposes of the due process clause:

      To have a property interest in a benefit, a person clearly must have more than an abstract need or
      desire for it. He must have more than a unilateral expectation of it. He must, instead, have a legitimate
      claim of entitlement to it. It is a purpose of the ancient institution of property to protect those claims
      upon which people rely in their daily lives, reliance that must not be arbitrarily undermined....

408 U.S. at 577, 92 S. Ct. at 2709.

¶28. The University argues that the Supreme Court's decision in Board of Curators v. Horowitz, 435
U.S. 78, 98 S. Ct. 948, 55 L. Ed. 2d 124 (1978) is dispositive of the question at hand - that is, whether
Hughes was deprived of a property interest protected by substantive due process. Horowitz involved a
challenge by a former medical student of her dismissal from the University of Missouri. The student was
dismissed for academic deficiencies. The student did not argue that she had been denied a property interest.
Rather, she argued that her dismissal had deprived her of a liberty interest by substantially impairing her
opportunities to continue her medical education. Horowitz, 435 U.S. at 84-85, 98 S.Ct. at 952. The
Supreme Court assumed the existence of a liberty or property interest and went on to find that the student
had been provided as much due process as the Fourteenth Amendment requires. Id. Regarding the
student's substantive due process claim, the Court again assumed that the courts can review under an
"arbitrary and capricious" standard an academic decision of a public educational institution. Horowitz, 435
U.S. at 91-92, 98 S.Ct. at 956.

¶29. Horowitz is not dispositive of the question of whether Hughes was deprived of a protected property
interest. Contrary to the University's assertions, the Supreme Court in Horowitz did not reject the student's
claim that she had been deprived of a protected property interest. First, the student did not claim a property
interest in Horowitz. Second, the Supreme Court, in assuming the existence of the student's claimed liberty
interest, also stated that it was assuming the existence of a property interest. And finally, in addressing the
student's substantive due process claim, the Court assumed that such an interest, if it even existed, would
receive substantive due process protection under the Due Process Clause.

¶30. The Supreme Court engaged in a similar analysis in Regents v. Ewing, 474 U.S. 214, 106 S. Ct.
507, 88 L. Ed. 2d 523 (1985). Ewing was dismissed from the University of Michigan after failing the Part I
of the National Board of Medical Examiners (NBME), the predecessor of the USMLE. In the fall of 1975
Ewing enrolled in a special 6-year program of study, known as "Inteflex," offered jointly by the
undergraduate college and the medical school. An undergraduate degree and a medical degree are awarded
upon completion of the program. In order to qualify for the final two years of the Inteflex program, Ewing
was required to complete successfully four years of study and to pass Part I of the NBME. After
overcoming academic difficulties, Ewing successfully completed the courses prescribed for the first four
years of the Inteflex program. However, Ewing failed Part I of the NBME. Ewing was dismissed from the
Inteflex program.

¶31. Ewing's complaint against the University asserted a right to retake the NBME based on the contention
that the University's action constituted a breach of contract and was barred by the doctrine of promissory
estoppel. Ewing also alleged that he had a property interest in his continued enrollment in the Inteflex
program and that his dismissal was arbitrary and capricious, violating his substantive due process rights
guaranteed by the Fourteenth Amendment.

¶32. Ewing's contract claim, based on state law, was rejected by the United States District Court for the
Eastern District of Michigan. Ewing argued that the University had repeatedly engaged in the practice of
allowing students to retake the examination. Ewing also argued that a promotional pamphlet released by the
Medical School shortly before the examination had codified this practice. The pamphlet stated:

      [E]verything possible is done to keep qualified medical students in the Medical School. This even
      extends to taking and passing National Board Exams. Should a student fail either part of the National
      Boards, an opportunity is provided to make up the failure in a second exam.

The district court, in rejecting Ewing's contract claim, found that the University did not bind itself, either
expressly or by course of conduct, to give Ewing another opportunity to take the examination. Ewing, 559
F. Supp. 791, 800 (E.D. Mich. 1983). The contract issue was not addressed by either the Court of
Appeals or the Supreme Court.

¶33. Regarding Ewing's due process claim, the district court determined that Ewing had a constitutionally
protected property interest in his continued enrollment in the Inteflex program and found that a state
university's academic decisions concerning the qualifications of a medical student are subject to substantive
due process review, but found no violation of Ewing's due process rights. Ewing, 559 F. Supp. at 798.
The Court of Appeals agreed with the district court that Ewing's implied contract right to continued
enrollment free from arbitrary interference qualified as a property interest protected by the Due Process
Clause, but it concluded that the University had arbitrarily deprived Ewing of that property in violation of the
Fourteenth Amendment. Ewing, 742 F.2d 913, 916 (6th Cir. 1984).

¶34. The Supreme Court reversed the judgment of the Court of Appeals, holding that the Court of Appeals
had misapplied the doctrine of substantive due process. Ewing, 474 U.S. at 222, 106 S.Ct. at 511. The
Court followed Board of Curators v. Horowitz, 435 U.S. 78, 91-92, 98 S. Ct. 948, 955-56, 55
L. Ed. 2d 124 (1978), by assuming the existence of a constitutionally protectible property right in Ewing's
continued enrollment. Ewing, 474 U.S. at 223, 106 S.Ct. at 512. The Court held that even if Ewing's
assumed property interest gave rise to a substantive right under the Due Process Clause to continued
enrollment free from arbitrary state action, the facts disclosed no such action on the part of the University.
Id.

¶35. Again, the Supreme Court in both Horowitz and Ewing assumed that such an interest warrants
substantive due process protection. Thus, neither supports the University's assertion in the case at hand that
Hughes's property interest does not warrant substantive due process protection. In fact, the Court in
Horowitz noted that "a number of lower courts have implied in dictum that academic dismissals from state
institutions can be enjoined if shown to be clearly arbitrary or capricious." Horowitz, 435 U.S. at 92, 98
S.Ct. at 956 (citing Mahavongsanan, 529 F.2d at 449-50; Gaspar v. Bruton, 513 F.2d at 850 and
citations therein).

¶36. The cases involving public universities demonstrate that a student's interest in attending a university is a
property right protected by at least the procedural protections of the due process clause. See, e.g., Gaspar
v. Bruton, 513 F.2d 843, 850 (10th Cir. 1975); Dixon v. Alabama State Bd. of Educ., 294 F.2d 150
(5th Cir. 1961). However, there is disagreement among the courts as to whether a state-created property
interest such as the contract right at hand is a property interest warranting substantive due process
protection. Justice Powell, in his concurring opinion in Ewing, expressed reservations regarding the
majority's assumption that a substantive due process right existed in that case. Justice Powell asserted that
not all property rights are entitled to the protection of substantive due process. He stated that "[w]hile
property interests are protected by procedural due process even though the interest is derived from state
law rather than the Constitution, ... substantive due process rights are created only by the Constitution."
Ewing, 474 U.S. at 229, 106 S.Ct. at 515. Justice Powell would have held that the student's interest was
not entitled to the protection of substantive due process, noting that as a state law contract right it bore "little
resemblance to the fundamental interests that previously have been viewed as implicitly protected by the
Constitution." Id. at 229-30, 106 S.Ct. at 516. Cf. Harrah Independent Sch. Dist. v. Martin, 440 U.S.
194, 99 S. Ct. 1062, 59 L. Ed. 2d 248 (1979) (reviewing non-renewal of a tenured teacher's contract under
a substantive due process analysis).
¶37. The Fifth Circuit has declined to adhere to Justice Powell's reservations. In Schaper v. City of
Huntsville, 813 F.2d 709 (5th Cir.1987), the Fifth Circuit confronted the question of whether a public
employee has a substantive due process right by virtue of his state property interest in continued
employment. The City relied on Justice Powell's concurrence in Ewing in arguing that the employee had no
substantive due process right in his continued employment. The Schaper Court noted the Ewing majority's
implication that substantive due process rights may be created the same way procedural due process rights
are created, by state law, via the majority's assumption of the existence of a constitutionally protectible
property right in Ewing's continued enrollment. Schaper, 813 F.2d at 716 (citing Ewing, 106 S. Ct. at
512). In concluding that the employee had a substantive due process right in continued employment, the
Schaper Court noted that in Russell v. Harrison, 736 F.2d 283, 288 (5th Cir. 1984), it found that a
complaint alleging an arbitrary and capricious deprivation of a property interest states a cause of action
under the Due Process Clause. The Schaper Court summarized the disagreement among other circuits as
follows:

     The Eleventh Circuit has expressly found that "the 'deprivation of a property interest for an improper
     motive and by means that [are] pretextual, arbitrary and capricious' constitutes a substantive due
     process violation. Barrett v. Housing Authority, 707 F.2d 1571, 1577 (11th Cir. 1983) (quoting
     Hearn v. City of Gainesville, 688 F.2d 1328, 1332 (11th Cir. 1982)). Similarly, the Eighth Circuit
     has reviewed deprivations of state conferred property rights for violations of substantive due process.
     Moore v. Warwick Public School District No. 29, 794 F.2d 322, 328-29 (8th Cir. 1986);
     O'Neal v. City of Hot Springs Nat'l Park, 756 F.2d 61, 63 (8th Cir. 1985). The Tenth Circuit,
     however, has specifically rejected substantive due process review when the deprived interest does not
     rise to constitutional dimensions. In Mangels v. Pena, 789 F.2d 836 (10th Cir. 1986), the court
     stated that "[r]ights of substantive due process are founded not upon state provisions but upon deeply
     rooted notions of fundamental personal interests derived from the Constitution." Id. at 839 (citing
     Regents of the Univ. of Michigan v. Ewing, 474 U.S. 214, 106 S. Ct. 507, 515-16, 888
L. Ed. 2d 523 (1985) (Powell, J., concurring)).

Schaper, 813 F.2d at 717 n.8. The Sixth and Seventh Circuits have likewise expressed doubts that
substantive due process protects state-created property rights. See Illinois Psychological Ass'n v.
Falk, 818 F.2d 1337, 1342 (7th Cir.1987); McMaster v. Cabinet for Human Resources, 824 F.2d
518, 523 (6th Cir.1987); Brown v. Brienen, 722 F.2d 360, 367 (7th Cir.1983). The Sixth Circuit which
found a property right in Ewing and was reversed, has observed that the Supreme Court's holding casts
doubt on the existence of such a right. Megenity v. Stenger, 27 F.3d 1120, 1122 (6th Cir.1994).

¶38. This Court has held that school age children in Mississippi enjoy the full substantive and procedural
protections of the due process clause of the Constitution of Mississippi, whatever construction may be
given to the Constitution of the United States. Clinton Mun. Separate Sch. Dist. v. Byrd, 477 So. 2d
237, 240 (Miss. 1985). In Byrd, this Court labeled as fundamental the right to a minimally adequate public
education. Id. This right, the Court noted, is created by the laws of this state, through which the state has
accepted the responsibility of the provision of free public education. Id. (citing Miss.Code Ann. § 37-1-2(f)
(Supp.1984) (declaring a part of the public policy of this state the provision of "quality education for all
school age children in the state"); Miss.Code Ann. § 37-1-2 (Supp.1984) (recognizing the effect of
education "upon the social, cultural and economic enhancement of the people of Mississippi"). Byrd,
however, is not dispositive of the question at hand. Byrd is based on state statutes that guarantee a free
public education through high school and compel the student's attendance at school. Cf. Goss v. Lopez,
419 U.S. 565, 95 S. Ct. 729, 42 L. Ed. 2d 725 (1975). There are no similar statutes that confer any right
to a free graduate or professional school in Mississippi.

¶39. This Court need not reach the issue of whether Hughes' interest in continued enrollment warrants
substantive due process protection. Following the lead of the Supreme Court in Horowitz and Ewing,
assuming, arguendo, for purposes of this opinion, that a constitutional right to continued enrollment free
from arbitrary state action is implicated, this Court cannot conclude that Hughes was treated in a manner
completely devoid of reasoned academic decision making. The facts of the record disclose no such
arbitrary action.

      2. SUBSTANTIVE DUE PROCESS

¶40. The University asserts that, in holding that the University's actions were arbitrary and capricious, the
chancery court impermissibly intruded upon the University's academic authority. In evaluating a substantive
due process claim based on allegedly arbitrary state action, a judge may not override the faculty's
professional judgment in academic matters unless "it is such a substantial departure from accepted academic
norms as to demonstrate that the person or committee responsible did not actually exercise professional
judgment." Ewing, 474 U.S. at 225, 106 S.Ct. at 513. The test for a violation of substantive due process is
"whether the governmental action is rationally related to a legitimate governmental purpose." Exxon Corp.
v. Maryland, 437 U.S. 117, 124-25, 98 S. Ct. 2207, 57 L. Ed. 2d 91 (1978); Everhart v. Jefferson
Parish Hosp. Dist. No. 2, 757 F.2d 1567, 1571 (5th Cir. 1985). The test has been used interchangeably
with the "arbitrary and capricious" standard, in the context of educational and other state institutions. See
Hall v. Board of Trustees of State Inst. of Higher Learning, 712 So. 2d at 319 (stating that plaintiff
must show that government's deprivation of property interest was arbitrary or not reasonably related to a
legitimate governmental interest). In Ewing the Supreme Court made plain the narrow standard of review
applicable to academic decisions:

      When judges are asked to review the substance of a genuinely academic decision... they should show
      great respect for the faculty's professional judgment. Plainly they may not override it unless it is such a
      substantial departure from accepted academic norms as to demonstrate that the person or committee
      responsible did not actually exercise professional judgment.

Ewing, 474 U.S. at 225, 106 S.Ct. at 513.

¶41. Courts have invoked different protections for disciplinary and academic expulsions. A disciplinary
dismissal requires that the student be given oral or written notice of the charges and evidence against him
and the opportunity to present his side of the story. Goss v. Lopez, 419 U.S. 565, 581, 95 S. Ct. 729,
739, 42 L. Ed. 2d 725 (1975). In contrast, an academic dismissal calls for far less stringent procedural
requirements. Horowitz, 435 U.S. at 86, 98 S.Ct. at 953. The Supreme Court in Horowitz held that due
process does not require any hearing before a medical school or university dismissed a student for academic
reasons. Horowitz, 435 U.S. at 90, 98 S.Ct. at 955. Nevertheless, if a student's expulsion results from the
arbitrary, capricious, or bad-faith actions of university officials, the judiciary will intervene and direct the
university to treat the student fairly. Mahavongsanan v. Hall, 529 F.2d 448 (5th Cir. 1976); Gaspar v.
Bruton, 513 F.2d 843 (10th Cir. 1975); Greenhill v. Bailey, 519 F.2d 5 (8th Cir. 1975).

¶42. Dr. Lincoln Arceneaux, associate dean of student affairs for the School of Medicine, testified regarding
the basis for the decision of the Executive Faculty of the School of Medicine in requiring that a student pass
the USMLE Step 1 before being promoted to the junior year. He explained that the Federation of State
Medical Boards and the National Board of Medical Examiners require a student to pass the USMLE in
order to be licensed. The State Board of Medical Licensure requires that in order to begin residency
training in Mississippi, a student must have passed Step 1 and Step 2 of the USMLE and must have
received the M.D. degree. Dr. Arceneaux stated that the School of Medicine adopted the requirement that
a student pass Step 1 for promotion to the junior year and the requirement that a student pass Step 2 prior
to certification for the M.D. degree so an individual who received an M.D. degree from the University
would be qualified for entry into residency training in Mississippi. The requirement, passed by the Executive
Faculty on September 28, 1993, went into effect in June 1994. This is a requirement set by the majority of
medical schools nationwide. Dr. Arceneaux explained that Step 1 is given upon completion of the junior
year in medical school because the subjects tested on Step 1 coincide with the subjects studied by students
up to that point in their medical school career.

¶43. At the time the measure was passed, Hughes, who was just beginning his sophomore year in medical
school, had not yet taken the USMLE Step 1. At the time, he was clearly warned of the danger failing the
test posed to his continuance in medical school. Hughes testified that Dr. Arceneaux held a meeting with the
sophomore students at which he explained the new measure. Hughes testified that there was some
confusion among the class members as to how many chances they would have to pass the examination.
However, it is also clear from Hughes's testimony that at the class meeting, it was clear that the new
measure limited the number of times students could take the Step 1 examination. Hughes claims that he did
not receive notice of the measure until March 1995 when he had already taken and failed the Step 1 exam
twice. However, at the time the Executive Faculty passed the new requirement, not only did Dr. Arceneaux
meet with the sophomore class, but a memorandum was also circulated by Dr. Arceneaux to all sophomore
students, dated September 29, 1993. Again, the memorandum stated:

      Following action by the Executive Faculty of the University of Mississippi School of Medicine on
      September 28, 1993, sophomore medical students 1993-94 are required to take the USMLE Step I
      in June, 1994 and pass this examination as an additional requirement for promotion to the junior
      medical year.

      Sophomore medical students 1993-94 who have fulfilled all other requirements for promotion, but
      who fail the June, 1994 USMLE Step I, may be allowed to enroll on a contingent basis for the first
      junior medical block beginning August/September, 1994; however, such a student will be required to
      repeat and pass the Step I examination in September, 1994 in order to continue with the junior year in
      1994-95. Any such student who fails the repeat USMLE Step I in September, 1994 must repeat and
      pass the Step I examination in June, 1995 in order to be promoted to the M-3 year for 1995-96.

¶44. Hughes testified that he did not realize that he would be dismissed from medical school because the
memorandum states only that he would not be promoted to his junior year. However, the memorandum
clearly warns students of the danger failing the test posed to continuance in medical school and, ultimately,
to receipt of the M.D. degree. The new regulation was made a part of the 1994-95 bulletin. Hughes took
the USMLE for the first time in June 1994.

¶45. Still, even assuming the above did not constitute notice of the change in requirements to Hughes, one
and one-half years later, after the requirement had been in effect nearly one year and after Hughes had been
given the opportunity to take the test twice, Hughes received a copy of the new policy from Dr. Arceneaux.
The memorandum clearly stated that a student would be dismissed upon failure to pass the examination by
the third attempt. Hughes received this memorandum in March 1995, more than two months prior to
Hughes' third attempt at the test.

¶46. The decision making of the Executive Faculty went beyond passing the new requirement. Hughes was
permitted to appeal his dismissal in September 1995. He was informed that his appeal could include such
counsel, witnesses, documents or other recommendation that he deemed pertinent. At the appeal, the
Executive Faculty reviewed Hughes's unenviable academic record, which included numerous academic
difficulties, and ultimately voted to dismiss Hughes from medical school. The decision by the Executive
Faculty did not prohibit Hughes from re-applying at the University or from applying elsewhere. The record
clearly shows that Hughes was treated in a fair and reasonable manner. Also, there were two other students
dismissed along with Hughes for failing to pass the examination on the third attempt. The regulation,
applicable to all students, was applied even-handedly.

¶47. It cannot be said that the Executive Faculty's decision to pass the requirement was devoid of reasoned
academic decision making or that it is not rationally related to the Medical School's legitimate function of
educating physicians. Furthermore, particularly in light of the great deference due faculty judgments resulting
in academic dismissals, the Executive Faculty's decision to apply the requirement to Hughes cannot be said
to be arbitrary and capricious. The record reveals no evidence which would cause this Court to doubt the
motives of the University, and the record contains substantial evidence that the University treated Hughes
according to a set policy, applicable to all students, in light of his academic performance. The policy was
rationally related to the University's legitimate function of educating physicians. Hughes was certainly
granted ample procedural considerations. Having taken the aforementioned into consideration, this Court
holds that the chancery court erred in finding that the University acted arbitrarily and capriciously in violation
of Hughes's substantive due process rights.

                                               CONCLUSION

¶48. The chancery court erred in holding that the University acted arbitrarily and capriciously in depriving
Hughes of a contractual right to continued enrollment. The judgment of the chancery court ordering the
University to readmit Christopher W. Hughes and Eric Beasley for the purpose of one additional
opportunity to take the examination is reversed, and judgment is rendered here denying all relief sought by
Hughes and Beasley and finally dismissing their complaints and this action with prejudice.

¶49. REVERSED AND RENDERED.

      PRATHER, C.J., PITTMAN, P.J., MILLS, WALLER AND COBB, JJ., CONCUR.
      BANKS, P.J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY McRAE
      AND DIAZ, JJ. McRAE, J., DISSENTS WITH SEPARATE WRITTEN OPINION
      JOINED BY BANKS, P.J.

      BANKS, PRESIDING JUSTICE, DISSENTING:

¶50. I respectfully dissent.

¶51. As noted by the majority, several jurisdictions have agreed that the catalog serves as a contract
between the school and the students. See, e.g., Ross v. Creighton Univ., 957 F.2d 410 (7th Cir. 1992);
Doherty v. Southern College of Optometry, 862 F.2d 570 (6th Cir. 1988); Corso v. Creighton
Univ., 731 F.2d 529 (8th Cir. 1984); Mahavongsanan v. Hall, 529 F.2d 448 (5th Cir. 1976);
Abbariao v. Hamline Univ. Sch. of Law, 258 N.W.2d 108 (Minn. 1977); Bleicher v. University of
Cincinnati College of Med., 604 N.E.2d 783 (Ohio Ct. App. 1992); University of Texas Health
Science Ctr. at Houston v. Babb, 646 S.W.2d 502 (Tex. Ct. App. 1982).

¶52. Here, a clause in the catalog states that the rules are subject to change. Of course, the school has an
interest in updating and advancing its curriculum to meet higher standards to continue to further its students
level of educational attainment. However, absent some written assurance of what is expected of them, how
is the student protected from sudden changes? In my view, there must be a rule of reasonableness with
respect to changing requirements for progress and graduation once a student has committed to the school
based upon the written representation of the school with respect to its requirements. Our task, here then is
to determine whether the chancellor erred in determining that the changes made here and the manner of their
implementation fell short of that which is reasonable.

¶53. Here, the school raised the hurdles in the middle of the race. Moreover, after the race, Christopher W.
Hughes is left with only two options, quit or start over. This is neither justice nor the law of this state.

¶54. Because this state has not considered this specific issue, the majority looks elsewhere for support.
Nevertheless, the majority's reliance on Hammond and Mahavongsanan is misplaced. In each of those
cases the student was given some option to either continue in another school, without reapplying, or take
additional classes. UMC did not give these options to Hughes. On the contrary, Hughes was faced with two
alternatives, start over or quit.

¶55. In Mahavongsanan, Mahavongsanan was confronted with the university's new comprehensive
examination requirement. Mahavongsanan v. Hall, 529 F.2d 448, 450 (5th Cir. 1976). Mahavongsanan
had already begun school before the university adopted that comprehensive examination requirement.
However, there, the school gave Mahavongsanan the opportunity to complete additional course work in
lieu of the comprehensive examination. Id. at 450. Instead of taking that option, she brought suit. The court
did not find error in the school's action.

¶56. Also, in Hammond v. Auburn Univ., 669 F. Supp. 1555, 1561 (M.D. Ala.1987), aff'd mem., 858
F.2d 144 (11th Cir. 1988), the court upheld Hammond's dismissal from Auburn University's College of
Engineering. Nevertheless, the court made note that Hammond was not dismissed from Auburn University,
but rather, "only one avenue was closed to him." Hammond was permitted to pursue any other curricula
offered at Auburn. Id. at 1558. Moreover, the case does not suggest that Hammond could not apply to
another Engineering school.

¶57. Here, Hughes's only avenue is closed to him. He cannot continue at UMC's medical school.
Moreover, he cannot enter another school with his status at UMC. The harsh reality of his situation is that
he cannot be a doctor as a result of failing a test that he was forced to take prematurely.

¶58. This case is similar to University of Texas Health Science Ctr. v. Babb, 646 S.W.2d 502 (Tex.
Ct. App. 1982). There, Babb entered nursing school, under the requirements of the school's 1978-1979
catalog. Babb withdrew from school after receiving failing grades. When she reentered school, the 1979-
1981 catalog contained a new restriction not in the former catalog that required a student receiving more
than two D's in the program to withdraw. Id. at 504. There, the court held that a school's catalog
constitutes a written contract between the educational institution and the patron, where entrance is had
under its terms. Id. at 506. The court held that the student had a right to rely on the terms of the 1978-1979
catalog. Id. The court held that the 1978-1979 catalog allowed a student to complete the degree
requirements under its terms, within a six-year period, despite the school's later amendments to the catalog.
Id.

¶59. Here, UMC changed the requirements of the catalog. Hughes did not meet those requirements.
Nevertheless, I find the reasoning of Babb persuasive. Hughes is entitled to continue his matriculation
according to the catalog that was in place at the time he entered UMC.

¶60. A party asserting equitable estoppel must show (1) that he has changed his position in reliance upon
the conduct of another and (2) that he has suffered detriment caused by his change of his position in reliance
upon such conduct. Ivy v. Grenada Bank, 401 So. 2d 1302, 1303 (Miss.1981); Thomas v. Bailey, 375
So. 2d 1049, 1052 (Miss.1979); Birmingham v. Conger, 222 So. 2d 388, 392-93 (Miss.1969).
Moreover, it is not necessary for the chancellor to make an express finding of detrimental reliance for such a
proposition to stand. PMZ Oil Co. v. Lucroy, 449 So. 2d 201, 205 (Miss. 1984). This Court looks to the
opinion as a whole to determine the basis for the opinion. Id. at 205.

¶61. In PMZ Oil Co., this Court upheld a chancellor's holding that the Lucroys had relied to their detriment
based on representations made by PMZ/Pinkston. Id. There, the Lucroys purchased their home lot in
reliance of the representation that it would be an exclusive single-family residential. Id.

¶62. Here, Hughes relied on the catalog in place when he entered medical school. Hughes spent money and
time pursing his medical degree in accordance with that catalog. The record reflects that he reasonably
thought he would have six times to take the exam because that was the practice at the time he entered
school. Under that catalog, he would have six times to take the exam. Moreover, the chancellor recognized
Hughes's detrimental reliance. Specifically, the chancellor stated as follows:

     UMC is herewith ordered to clear Mr. Hughes so that he can sit for the USMLE Step I test at the
     next available sitting. This will at least protect Mr. Hughes' reliance interest, which is founded on
     the policies announced in the catalog which was in effect at the time of his admission.

(emphasis added).

¶63. I agree.

     McRAE AND DIAZ, JJ., JOIN THIS OPINION.

     McRAE, JUSTICE, DISSENTING:

¶64. Christopher W. Hughes and Eric Beasley (collectively "Hughes") had vested constitutional and
contract rights to continue their studies at the University of Mississippi Medical Center ("UMC") under the
rules and regulations existing at the time of his admission and enrollment. Hughes incurred substantial
expenses in attending UMC and completed all other requirements for promotion, except for passing the
USMLE. It was a direct violation of Hughes's contract rights to change the rules after two years of medical
school, which led to his expulsion. Hughes should be reinstated and allowed to continue his work towards
graduation. Accordingly, I dissent.

¶65. When Hughes applied and was accepted to medical school at UMC in August of 1992, all students
were required to maintain a grade point average of 75 or higher in order to advance to the next year and
eventually graduate. The United States Medical Licensing Examination ("USMLE") was not part of that
requirement. The USMLE was also not a requirement for promotion or graduation. The USMLE was a
requirement for medical license but not a requirement to get an MD degree. Two years later, during
Hughes's third year of medical school, the rules were amended to require students not only to have a 75
average but also to have passed the USMLE. Having already taken and failed the test twice prior to this
amendment, Hughes took the test a third time and failed, resulting in his expulsion.

¶66. A violation of Hughes's due process occurred with the rule change, as it was against his contractual
interest. Hughes had already incurred substantial monetary debt in relying upon the original rules. While it is
true that states are given wide latitude in setting academic standards, that is not the issue. The issue is
whether such changes can affect a student who had already completed two years of medical school. The
majority is forced to rely on law from other jurisdictions in its decision, as this state affords no guidance in
cases dealing with a university drastically changing its educational requirements "mid-stream." However,
none of those cases are on point with the issue at hand. Perhaps a better way of analyzing this case is to
look at the policy this state has adhered to in similar circumstances involving its universities.

¶67. Analogous to this scenario was the removal of the "diploma privilege" from University of Mississippi
School of Law graduates some two decades ago. Prior to 1979, graduates of the University of Mississippi
School of Law were admitted to practice law in Mississippi upon graduation without being required to take
and pass the state's bar exam. When the change went into effect, students currently enrolled at the
university were exempted from the rule and allowed to practice law upon graduation without passing the bar
exam. Hughes should be afforded the same accommodation.

¶68. The majority points to and focuses on the fact that Hughes earned grades while attending medical
school which were barely high enough to move on to the next year. However, Hughes's grades were high
enough to get promoted, and he would not have been dismissed from school had the new requirement not
been implemented.

¶69. The prohibition against taking the property of another without due process is created in order to
protect vested rights. "[v]ested in rights include not only legal and equitable title to enforcement of demand,
but also an exemption from new obligations created after the right is vested." Vested rights may be created
by common law, statute or contract. The chancery court applied this reasoning in ordering that Hughes be
allowed to take the exam again. The court wrote:

      [It] is grossly unfair to accept the proposition that an institution such as UMC has the unfettered
      liberty to modify the graduation requirements well into the medical course. While respecting the long-
      accepted right of an academic institution to manage its academic affairs, the court must note that in this
      case, the reliance interest of Mr. Hughes to be governed in his course progress as set out in the
      catalog then in force at the time of his admission was breached.

      Had Mr. Hughes known in advance that UMC would limit the number of times a student could sit for
      the USMLE he would have utilized his available chances more effectively. Here, UMC changed the
      rules mid-stream, and naturally altered the standards Mr. Hughes thought he needed to maintain in his
      medical school course. This radical change of requirements is unreasonable and should not stand.

¶70. Neither the university nor the majority have shown that the change in regulations was reasonable as it
applied to Hughes. The contractual agreement between Hughes and UMC provided that he enter medical
school and abide by the regulations in existence at that time in order to receive a medical degree. UMC
breached this contract and stripped Hughes of his vested rights in an education and a medical degree.
Accordingly, I dissent.

      BANKS, P.J., JOINS THIS OPINION.
(1)Hughes had a difficult time maintaining the academic standards of the School of Medicine. His medical

school record indicates a pattern of academic difficulties. His overall average at the completion of his
freshman year was 74.6. Hughes was informed by the Executive Faculty, a body composed of the
chairpersons of all basic sciences departments and all clinical sciences departments in the School of
Medicine, that he must repeat the freshman year. However, when Hughes appealed this decision, the
Executive Faculty allowed him to continue to his sophomore year. At the completion of his sophomore
year, Hughes had raised his overall average to 78.
(2)Substantive due process also protects against arbitrary deprivation of liberty interests. Hughes, however,

alleges no deprivation of a liberty interest.